UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7803



RONNIE L. SIMMONS, SR.,

                                            Plaintiff - Appellant,

          versus

LARRY W. HUFFMAN; DAVID K. SMITH; BOBBY W.
SOLES; BARBARA WHEELER; ICC COMMITTEE; S.
RALLS; RUFUS FLEMING; STANLEY JONES; CAPTAIN
SPEARS; CAPTAIN WOODSON; LIEUTENANT YATES;
LIEUTENANT WILSON; LIEUTENANT ELDRIDGE; E. O.
TRENT;   SERGEANT   TONEY;   SERGEANT   SMITH;
SERGEANT PHILLIPS; SERGEANT TERRY; SERGEANT D.
STITH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-93-482-R)

Submitted:   January 18, 1996          Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Ronnie L. Simmons, Sr., Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court order denying relief
on one claim in this 42 U.S.C. § 1983 action. The district court

then consolidated Appellant's case with two others for the purpose

of a jury trial on the remaining issues. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED



                                2